COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
 
 
 
 
IN RE:  ERIC FLORES,
 
Relator.                    


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                                   
No.
  08-12-00242-CR
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 



 
MEMORANDUM OPINION
 
            Mr. Eric
Flores, Relator, has filed a pro se petition
seeking mandamus relief in Cause Number 20110D01621, a criminal case which
appears to be pending before the Honorable Patrick Garcia, Judge of the 384th
District Court.  In his petition, Relator
presents 15 “questions” and 3 “points of error” in which he alleges, in
addition to other matters addressed below, that Judge Garcia abused his
discretion by denying Relator’s motion to suppress inadmissible evidence “that
did not prove any element of the criminal offense” set forth in the
indictment.  In addition to seeking
“general relief,” Relator asks this Court to compel Judge Garcia:  (1) to allow Relator to present evidence by
which he may prove that Relator was wrongfully charged with a crime; (2) to
suppress evidence, such as the store surveillance video, from being presented
at trial; and (3) to suppress both Relator’s criminal history as well as
complaining-witness testimony.
            To obtain
relief through a writ of mandamus, a relator must establish that no other
adequate remedy at law is available and that the act he seeks to compel is
ministerial.  State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at
Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007).  Relator asserts throughout his petition that
the trial court abused its discretion.  An
act is ministerial if it does not involve the exercise of discretion.  State
ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927
(Tex.Crim.App. 2001).  Based upon the
petition and record, Relator has not demonstrated that he is entitled to
mandamus relief.  See Tex. R. App. P. 52.8.  Accordingly, the petition is denied.
 
                                                                        GUADALUPE
RIVERA, Justice
July 31, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)